DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending as amended on 12/20/2021. Claims 9-11 stand withdrawn from consideration. 
The species elected for examination is a polyimide from a-BPDA, BPDA, m-PDA and TFMB (see reply filed on 4/20/2020). 
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 12/20/21. In particular, claims 1 and 13 have been amended to narrow the range of the asymmetric dianhydride to 53-80 mol%. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 2016/0251545).
Note: this rejection is drawn to a nonelected species encompassed by the claims.
As to claims 1, 4, 6 and 12, Yun discloses a polyimide film which is highly transparent with high heat resistance and excellent mechanical properties, suitable for use as a substrate in an OLED or a flexible display device [0042]. 
The polyimide taught by Yun has a tetravalent organic group “X” derived from a dianhydride, and a divalent organic group “Y” derived from a diamine [0013]. 
Yun teaches utilizing a diamine possessing a fluorinated substituent, together with a diamine having no fluorine atom, in a ratio from 2:8 to 8:2 [0091]. See also [0093-94]. Yun teaches that the fluorinated diamine may contribute to an improvement in transparency of a polyimide film, and the diamine having no fluorine atom may contribute to improvements in chemical resistance, heat resistance and mechanical strength of the polyimide film [0089]. Yun exemplifies a polyimide prepared from a diamine combination of TFMB and meta-phenylenediamine (m-PDA) in a 1:1 molar ratio [0194]. TFMB corresponds to “the at least one other diamine” as presently recited, and m-PDA corresponds to “the meta-substituted diamine” as presently recited. The 1:1 ratio exemplified by Yun corresponds to m-PDA being 50 mol% of the total diamine, which falls within the presently claimed range. 
Yun teaches that X may include a tetravalent organic group having a fluorine atom and a tetravalent organic group having no fluorine atom [0026], i.e., a dianhydride possessing a fluorinated substituent may be used together with a dianhydride having no fluorine atom [0080]. 
Yun teaches that the tetravalent organic group having a fluorine atom-containing substituent may be 6FDA [0030, 0081] (corresponding to “the at least one other dianhydride” presently recited). Yun further names six tetravalent organic groups having 
Given that Yun explicitly teaches utilizing a combination of fluorinated and non-fluorinated dianhydrides, explicitly names 6FDA as the fluorinated dianhydride, and identifies a limited number of suitable nonfluorinated dianhydrides (six), it would have been obvious to the person having ordinary skill in the art to have prepared Yun’s polyimide from a combination of 6FDA with any of the six nonfluorinated dianhydrides named by Yun in [0082], including a-BPDA, with a reasonable expectation of success. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).
Additionally, the person having ordinary skill in the art would have been motivated to select any appropriate molar ratio of dianhydride having fluorine to dianhydride having no fluorine within Yun’s disclosed range of 2:8 to 8:2 (equivalent to 20:80 to 80:20) in order to achieve the desired balance of the properties associated with each monomer and desired degree of fluorination. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.  It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Yun’s polyimide from TFMB and m-PDA in a 1:1 molar ratio as diamines, and from 6FDA and a-BPDA as dianhydrides, by selecting any appropriate molar ratio of a-BPDA to 6FDA within 
As to claim 7, Yun discloses that the diamine is reacted with the dianhydride in a molar ratio from 1:0.9 to 1:1.1 [0110]. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate ratio of dianhydride to diamine within Yun’s range, including a ratio within the presently recited range (e.g., 1:1). 
As to claim 8, Yun teaches a transmittance of at least 87% to light at a wavelength of 380-760 nm [0148]. In examples, Yun measures both T555 and T380-760nm, and T555 is consistently higher than T380-760nm (see, e.g., tables 5 and 6). There is reasonable basis to conclude, therefore, that Yun’s disclosed range of at least 87% transmittance at T380-760nm in [0148] corresponds to a transmittance at 550 nm within the presently claimed range of at least 85%. 
Yun further discloses an isotropic film wherein a thickness retardation Rth is not larger than 90 nm [0150], and discloses a film thickness of 10-30 micron [0138]. Given that Rth = birefringence x thickness, Yun’s disclosed range for Rth corresponds to a birefringence of less than 0.009 for a film thickness of 10 microns (calculation: 10 microns = 10,000 nm; therefore 90 nm = birefringence * 10,000 nm; birefringence = 90/10000), or less than 0.003 for a thickness of 30 microns (birefringence = 90/30000). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Yun’s polyimide film having any Rth and thickness within the ranges 
Yun further discloses that the glass transition temperature is at least 250 C, preferably 250-320 C [0131], which overlaps the presently claimed range of at least 300 C. Yun further exemplifies films having a Tg of 330 C (table 4) and 325 C (Tables 5 and 6). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Yun’s polyimide film having any Tg within Yun’s disclosed range, including a Tg within the presently claimed range. 

Claims 1-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 2016/0251545) in view of Hergenrother et al (Polyimides from 2,3,3’,4’-biphenyltetracarboxylic dianhydride and aromatic diamines, Polymer 43 (2002) 5077–5093) and Schork.
Note: This rejection is drawn to the elected species of polyimide (from TFMB and m-PDA as diamines, and from BPDA and a-BPDA as dianhydrides).
As to claims 1-6 and 12, Yun discloses a polyimide film which is highly transparent with high heat resistance and excellent mechanical properties, suitable for use as a substrate in an OLED or a flexible display device [0042]. 
The polyimide taught by Yun has a tetravalent organic group “X” derived from a dianhydride, and a divalent organic group “Y” derived from a diamine [0013]. 
With regard to the structural features of X and Y, Yun teaches three possible alternatives in [0019 and 0067]: 
X may include a group having a fluorine atom-containing substituent,
Y may include a group having a fluorine atom-containing substituent, or
each of X and Y may include a group having a fluorine atom-containing substituent.
Given Yun’s explicit disclosure that each of the three alternatives set forth above provide a suitable polyimide for producing an isotropic transparent film with excellent mechanical properties and high heat resistance [0003], it would have been obvious to the person having ordinary skill in the art to have selected any appropriate type of combination of X and Y groups from the three options explicitly disclosed by Yun in [0019], including a combination wherein Y includes a group having a fluorine atom-containing substituent and X is non-fluorinated (i.e., the option designated “b” above).   
With regard to the diamine (“Y” groups): 
As set forth above, Yun teaches that Y may include both a divalent organic group having fluorine and a divalent organic group having no fluorine [0021, 0090]. Yun 
With regard to the dianhydride “X” groups: 
As established above, Yun suggests a polyimide wherein the dianhydrides (X) do not include fluorine atom-containing substituents. Yun discloses that the tetravalent organic group having no fluorine may be derived from at least one compound selected from a group of six dianhydrides named in [0031]. The group of six dianhydrides named by Yun in [0031] includes both BPDA (i.e., the 3,3’,4,4’ isomer) and a-BPDA (i.e., the 2,3,3’,4’ isomer). Given Yun’s disclosure that the group can be derived from “at least one” compound, the person having ordinary skill in the art would have had a reasonable expectation of success in preparing Yun’s polyimide from a plurality of the non-fluorinated dianhydrides named by Yun in [0031].
However, Yun fails to specifically teach a polyimide wherein the dianhydrides include both a-BPDA and BPDA, and wherein a-BPDA is present between 53-80 mol% of the dianhydrides. 
Hergenrother provides a study comparing a series of linear a-BPDA based polyimides with the corresponding polyimides from s-BPDA in order to obtain fundamental information on chemical structure/property relationships (p 5078, paragraph bridging columns).  Hergenrother teaches that the asymmetric dianhydride provides a highly irregular structure to the polyimide that was expected to disrupt the formation of charge transfer complexes and lead to low color films, and that, in virtually all cases, the a-BPDA films had less color than the corresponding s-BPDA films (p 5091, section 3.9). Hergenrother further teaches that tensile properties, particularly strength and modulus, of the s-BPDA based polyimide films were higher than those of the a-BPDA based polyimides films with a few exceptions (p 5089, upper right). 
The person having ordinary skill in the art would have recognized that copolymerization of two different monomers is commonly performed in order to produce a polymer having a balance of properties exhibited by two different homopolymers. Yun provides a discussion of this concept as it relates to the use of a combination of a diamine having fluorine with a diamine having no fluorine in [0089]. If further evidence is needed that the general concept of using copolymerization in order to target desired properties was well established in the field of polymer chemistry, Schork is provided. Schork teaches that the ability to create a macromolecule containing two or more types of monomer units gives the polymer chemist a greatly increased ability to custom design a polymer to yield specific end-use properties (p 52, first paragraph). Additionally, Schork teaches that as a general rule, a copolymer from 
As previously discussed, Yun teaches both BPDA and a-BPDA as suitable examples of non-fluorinated dianhydrides for providing “X” groups. As evidenced by Hergenrother’s disclosure, one having ordinary skill in the art would have reasonably expected a polyimide derived from the asymmetric irregular a-BPDA to have different optical properties (including, e.g., color), and different mechanical properties (including, e.g., strength and modulus), than a corresponding polyimide derived from symmetric BPDA. The person having ordinary skill in the art would have been motivated, therefore, to prepare Yun’s polyimide from a combination of BPDA and a-BPDA (i.e., two of the dianhydrides named by Yun) in order to achieve the desired combination of properties associated with the selected dianhydrides. Additionally, in light of the discussion above (particularly of Schork), when combining two different types of dianhydrides (BPDA and a-BPDA) within a polyimide, the person having ordinary skill in the art would have been motivated to select any appropriate ratio of the two comonomers depending on the degree to which properties more nearly resembling the polymer of BPDA or a-BPDA are desired. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide having diamine “Y” groups and dianhydride “X” groups from TFMB and m-PDA in a 1:1 molar ratio as the diamines, as disclosed by Yun, by further selecting any appropriate combination of two dianhydrides named by Yun in [0031] to provide the dianhydride X groups, including a combination of BPDA and a-BPDA, in order to provide a polyimide having a predictable combination of 
As to claim 7, modified Yun suggests a polyimide film according to claim 1, as set forth above. Yun discloses that the diamine is reacted with the dianhydride in a molar ratio from 1:0.9 to 1:1.1 [0110]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide of modified Yun by selecting any appropriate ratio of dianhydride to diamine within Yun’s range, including a ratio within the presently recited range (e.g., 1:1). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 8 and 13, modified Yun suggests a polyimide film according to claims 1 and 7, as set forth above. Yun further teaches a transmittance of at least 87% to light at a wavelength of 380-760 nm [0148]. In examples, Yun measures both T555 and T380-760nm, and T555 is consistently higher than T380-760nm (see, e.g., tables 5 and 6). There is reasonable basis to conclude, therefore, that Yun’s disclosed range of at least 380-760nm in [0148] corresponds to a transmittance at 550 nm within the presently claimed range of at least 85%. 
Yun further discloses an isotropic film wherein a thickness retardation Rth is not larger than 90 nm [0150], and discloses a film thickness of 10-30 micron [0138]. Given that Rth = birefringence x thickness, Yun’s disclosed range for Rth corresponds to a birefringence of less than 0.009 for a film thickness of 10 microns (calculation: 10 microns = 10,000 nm; therefore 90 nm = birefringence * 10,000 nm; birefringence = 90/10000), or, less than 0.003 for a thickness of 30 microns (birefringence = 90/30000). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyimide film according to modified Yun having any Rth and thickness within the ranges disclosed by Yun, which corresponds to birefringence values of 0.009 or less.  Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Yun further discloses that the glass transition temperature is at least 250 C, preferably 250-320 C [0131], which overlaps the presently claimed range of at least 300 C. Yun further exemplifies films having a Tg of 330 C (table 4) and 325 C (Tables 5 and 6). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film according to modified Yun having any Tg within Yun’s disclosed range, including a Tg within the presently claimed range.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered.
Applicant argues that the previous rejection citing Chae as a primary reference has been overcome by the amendment to the claims requiring 53-80 mol% asymmetric dianhydride. Applicant’s argument is persuasive, as Chae teaches utilizing a maximum of 52 mol% a-BPDA, as a brittle film was obtained at 53 mol%. Therefore, Chae teaches away from the presently claimed range of a-BPDA. The previously set forth rejections are withdrawn. 
However, new rejections have been set forth citing Yun as a primary reference. Therefore, the present claims are not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766